DETAILED ACTION
This is a response to the Applicants' filing on 8/21/21. In virtue of this filing, claims 1-16 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/21 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:  
Regarding claim 12, line 13, should be deleted “and/or”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Loeb et al (US Pub. No: 2017/0098354).
Regarding claim 1, Loeb et al obviously disclose or capable of performing that, a location detection system (figure 1-2, 4-5, protection feature(s520)) for use in assisting one or more persons in a building during an event, the system comprising one or more facilities, each of the one or more facilities comprising:  a civic address(paragraphs [0054, 0064]); at least one communications component; and at least one position detecting component(paragraphs [0046,0048,0055,0062]), wherein, upon the presence of the event being indicated or triggered, the system is configured to:  detect the location of one or more devices of the one or more persons using the at least one position detecting component; obtain the civic address of each of the one or more facilities in proximity to the one or more devices of each of the one or more persons; and communicate the obtained civic address(es) to a third party (figure 2) using the at least one  communications component.
Regarding claim 2, Loeb et al obviously disclose or capable of performing that, wherein the one or more devices of the one or more persons are configured to initiate a connection with each of the one or more facilities in proximity to the one or more devices, to at least obtain the civic address of the one or more facilities in proximity to the one or more devices. Figures 1-2, 4-5, 7-10.
Regarding claim 3, Loeb et al obviously disclose or capable of performing that, comprising one or more databases configured to record, store and/or provide the civic address of the one or more facilities when requested. Figures 15-16.
Regarding claim 4, Loeb et al obviously disclose or capable of performing that, wherein the one or more databases comprise a cloud database and/or a back-up local database. Figures 15-16.
Regarding claim 5, Loeb et al obviously disclose or capable of performing that, wherein the one or more facilities comprise  one or more of: luminaire(s); luminaire and/or light socket(s); switch(es) fire panel(s); 35 smoke detector(s)/alarm(s); burglar alarm(s); speaker(s) and/or video camera(s); access control/lock(s); electronic doorbell(s); window control/louvers, home and office equipment; and unmanned and/or remote controlled objects. Figures 4-5.
Regarding claim 9, Loeb et al obviously disclose or capable of performing that, wherein the one or more devices of the one or more persons comprise one or more of personal devices and/or wearable devices, wherein optionally, the one or more devices are configured to co-operate with the one or more facilities of the network to monitor the health conditions and/or indicators of the one or more persons. Figures 1-2, 4-5.
Regarding claim 7, Loeb et al obviously disclose or capable of performing that, a network for use in a building during an event, the network comprising one or more facilities, at least one of the one or more facilities being configured to record, store and/or provide building data(figures 1-2, 4-5), the building data comprising history of activities in the building and a civic address of the one or more facilities, wherein, upon the presence of the event being indicated or triggered, the at least one of the one or more facilities is configured to: operate as a gateway and/or access point of the network; and/or to permit third party (figure 2)access to the network and/or the building. Paragraphs [ 0018-0050].
Regarding claim 8, Loeb et al obviously disclose or capable of performing that, wherein power supply and/or internet access of the building may be disconnected in the presence of the event. Figures 1-2.
Regarding claim 9, Loeb et al obviously disclose or capable of performing that, an authorization system for a building, the authorization system being configured to connect to a network of the building for assisting one or more third parties to control and/or access the network of the building(figures 1-2), the network comprising one or more facilities, wherein at least one of the one or more facilities is configured to operate as an agent for the third party to: form the connection between the third party and the network; and/or provide the third party with the ability to access the building. Paragraphs [ 0018-0050].
Regarding claim 10, Loeb et al obviously disclose or capable of performing that, wherein the third party can comprise any one or more of: unmanned objects comprising one or more of remote controlled aerial vehicles and/or robotic machines; emergency services operator(s); warden(s); property manager(s) security officer(s).Paragraph [0047].
Regarding claim 11, Loeb et al obviously disclose or capable of performing that, wherein the connection between the network and the third party and/or the access to the building is provided when electric power and/or internet access is or is not provided. Figure 1-2.
Regarding claim 12, Loeb et al obviously disclose or capable of performing that, a luminaire for use in assisting persons in a building in an event, the luminaire comprising one or more of: one or more light receiving portions(figures3-4);  at least one lighting element; at least one communication component; at least one position detecting component(figures 1-2, 4-5); at least one controller(CPU); and an uninterruptible power supply in or coupled to the luminaire to power the at least  one lighting element, communication component, position detecting component and/or controller in the absence of a mains power supply, wherein: each of the one or more light receiving portions is configured to securably receive a lighting module or light bulb; and/or. 
Regarding claim 13, Loeb et al obviously disclose or capable of performing that, wherein the one or more light receiving portions comprise a socket. Figure 1.
Regarding claim 14, Loeb et al obviously disclose or capable of performing that, comprising a main body comprising or enclosing one or more of the at least one light element, at least communication component, position detecting component, controller and uninterruptible power supply. Figure 1.
Regarding claim 15, Loeb et al obviously disclose or capable of performing that,  luminaire for use in assisting persons in a building in an event, the luminaire comprising one or more of:  at least one connector portion; at least one lighting element; at least one emergency lighting element; at least one communication component; at least one position detecting component(protection features);  at least one controller; and an uninterruptible power supply in or coupled to the luminaire to power the at least one connector portion, lighting module, communication component, position detecting component and/or controller in the absence of a mains power supply, wherein each of the at least one connector portion is configured to be securably received in a cooperating portion. Paragraphs [ 0018-0050].
Regarding claim 16, Loeb et al obviously disclose or capable of performing that, comprising a housing comprising one or more of the at least one connector portion, lighting element, communication component, position detecting component (protection feature), controller and uninterruptible power supply, wherein the housing comprises a connector portion for connecting to a cooperating portion. Figures 1-2, 4-5.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844